Court of Appeals, State of Michigan

                                             ORDER
                                                                         Mark T. Boonstra
VELLA TRADER, personal representative of                                  Presiding Judge
ESTATE OF THELMA L. DEGOEDE,
                                                                         Pat M. Donofrio
v
                                                                         Elizabeth L. G leicher
COMERICA BANK.                                                            Judges


Docket No .   317622

LC No.        2008-000 191 -CZ


                The Court orders that the November 25, 20 14 opinion is hereby VACA TED, and a new
opinion is attached.




                       A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                 DEC 0 2 2014
                                      Date